     Case 2:19-ap-01448-BR      Doc 23 Filed 04/02/20 Entered 04/02/20 14:33:00          Desc
                                 Main Document Page 1 of 3


 1   NICOLA T. HANNA
     United States Attorney
 2   THOMAS D. COKER                                           FILED & ENTERED
     Assistant United States Attorney
 3   Chief, Tax Division
     NAJAH J. SHARIFF (Cal. Bar No. 201216)                          APR 02 2020
 4   Assistant United States Attorney
           Federal Building, Suite 7211
 5         300 North Los Angeles Street                         CLERK U.S. BANKRUPTCY COURT
           Los Angeles, California 90012                        Central District of California
 6         Telephone: (213) 894-2534                            BY fortier    DEPUTY CLERK

           Facsimile: (213) 894-0115
 7         E-mail: najah.shariff@usdoj.gov
 8   Attorneys for Defendant
     United States of America
 9
                               UNITED STATES DISTRICT COURT
10
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
                                      LOS ANGELES DIVISION
12
     In re                                    Case No. 2:13-bk-23787-BR
13
     HALSEY MCLEAN MINOR                      Chapter 7
14
                   Debtor.                    Adv. No. 2:19-ap-01448-BR
15

16                                           ORDER GRANTING UNITED
     HALSEY MCLEAN MINOR,                    STATES’ MOTION FOR JUDGMENT
17                                           ON THE PLEADINGS AND DENYING
                         Plaintiff,          HALSEY MCLEAN MINOR’S
18                                           MOTION FOR JUDGMENT ON THE
     vs.                                     PLEADINGS
19
     UNITED STATES OF AMERICA,                Hearing Date:    March 24, 2020
20                                            Time:             2:00 p.m.
                         Defendant.           Place:           Courtroom 1668
21                                                             255 E. Temple Street
                                                               Los Angeles, CA 90012
22

23           On March 24, 2020, the Defendant United States of America (“United States”)’s
24   motion for judgment on the pleadings (“United States’ Motion”) filed at Document No.
25   12 on March 3, 2020, and the Plaintiff Halsey Mclean Minor (“Minor”)’s motion for
26   judgment on the pleadings (“Minor’s Motion”) filed at Document No. 14 on March 3,
27   2020, came on for hearing before the Honorable Barry Russell, United States
28   Bankruptcy Judge, in the above-entitled Court. David B. Shemano appeared on behalf
     Case 2:19-ap-01448-BR       Doc 23 Filed 04/02/20 Entered 04/02/20 14:33:00     Desc
                                  Main Document Page 2 of 3


 1   of the Plaintiff Halsey Mclean Minor (“Minor”). Assistant United States Attorney Najah
 2   J. Shariff appeared on behalf of the United States. Other appearances were as reflected
 3   in the Court record of the proceedings.
 4          The Court having read and considered the United States’ Motion and Minor’s
 5   Motion both filed on March 3, 2020, at Docket Nos. 12 and 14, respectively, the
 6   Oppositions of Minor and the United States both filed on March 10, 2020, at Docket
 7   Nos. 16 and 17, respectively, the Notice of Errata re: Opposition of the United States
 8   filed on March 16, 2020, at Docket No. 18, and the Replies filed by the United States
 9   and Minor on March 17, 2020, at Docket Nos. 19, and 20, respectively, and having head
10   all arguments of counsel made at the hearing on March 24, 2020, and good cause
11   appearing therefore,
12   IT IS HEREBY ORDERED THAT:
13          For the reasons stated on the record, the Court agrees with the United States that
14   the Stipulation Among Chapter 7 Trustee, United States of America, and Franchise Tax
15   Board Regarding Payment of Claims in no way bound the IRS on the issue of
16   nondischargeability with respect to the 2009 tax year.
17          The United States’ Motion for Judgment on the Pleadings is granted. Halsey
18   Mclean Minor’s Motion for Judgment on the Pleadings is denied.
19

20

21                                          # # #
22

23   Approved as to form:
24         Date: April 2, 2020
     SHEMANOLAW
25
     By:
26
            David B. Shemano
27          Attorney for Halsey McLean Minor
28
     Dated: _____________________
                                                  2
     Case 2:19-ap-01448-BR       Doc 23 Filed 04/02/20 Entered 04/02/20 14:33:00       Desc
                                  Main Document Page 3 of 3



 1
     of the Plaintiff Halsey Mclean Minor ("Minor"). Assistant United States Attorney Najah
 2
     J. Shariff appeared on behalf of the United States. Other appearances were as reflected
 3
     in the Court record of the proceedings.
 4
              The Court having read and considered the United States' Motion and Minor's
 5
     Motion both filed on March 3, 2020, at Docket Nos. 12 and 14, respectively, the
 6
     Oppositions of Minor and the United States both filed on March 10, 2020, at Docket
 7
     Nos. 16 and 17, respectively, the Notice of Errata re: Opposition of the United States
 8
     filed on March 16, 2020, at Docket No. 18, and the Replies filed by the United States
 9
     and Minor on March 17, 2020, at Docket Nos. 19, and 20, respectively, and having head
10
     all arguments of counsel made at the hearing on March 24, 2020, and good cause
11
     appearing therefore,
12
     IT IS HEREBY ORDERED THAT:
13
              For the reasons stated on the record, the Court agrees with the United States that
14
     the Stipulation Among Chapter 7 Trustee, United States of America, and Franchise Tax
15
     Board Regarding Payment of Claims in no way bound the IRS on the issue of
16
     nondischargeability with respect to the 2009 tax year.
17
           The United States' Motion for Judgment on the Pleadings is granted. Halsey
18
     Mclean Minor's Motion for Judgment on the Pleadings is denied.
19

20

21
                                              # # #
22

23
     Approved as to form:
24

25   SHE
       ~
     By·
26
               avidB.Shemano
27         Attorney for Halsey McLean Minor ·
28
     Dated:    3/t':')f/ l'o
                                                   2
